
	
		II
		Calendar No. 545
		112th CONGRESS
		2d Session
		S. 692
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2011
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			November 14, 2012
			Reported by Mr.
			 Rockefeller, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To improve hurricane preparedness by establishing the
		  National Hurricane Research Initiative, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Hurricane Research Initiative
			 Act of 2011.
		2.DefinitionsIn this Act:
			(1)Eligible
			 entitiesThe term eligible entities means Federal,
			 State, regional, and local government agencies and departments, tribal
			 governments, universities, research institutes, for-profit entities, and
			 nongovernmental organizations.
			(2)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 102 of the Federally Recognized Indian Tribe List Act of
			 1994 (25 U.S.C. 479a).
			(3)InitiativeThe
			 term Initiative means the National Hurricane Research Initiative
			 established under section 3(a)(1).
			(4)StateThe
			 term State means any State of the United States, the District of
			 Columbia, American Samoa, Guam, the Commonwealth of the Northern Mariana
			 Islands, Puerto Rico, and the Virgin Islands.
			(5)Tribal
			 governmentThe term tribal government means the
			 governing body of an Indian tribe.
			(6)Under
			 SecretaryThe term Under Secretary means the Under
			 Secretary for Oceans and Atmosphere.
			3.National
			 Hurricane Research Initiative
			(a)Establishment
				(1)In
			 generalThe Under Secretary shall establish an initiative to be
			 known as the National Hurricane Research Initiative for the
			 purposes described in paragraph (2). The Initiative shall consist of—
					(A)the activities
			 carried out under this section; and
					(B)the research
			 carried out under section 4.
					(2)PurposesThe
			 purposes described in this paragraph are as follows:
					(A)To conduct
			 research, incorporating to the maximum extent practicable the needs of eligible
			 entities, to enable the following:
						(i)Improvement of the
			 understanding and prediction of hurricanes and other tropical storms,
			 including—
							(I)storm tracking and
			 prediction;
							(II)forecasting of
			 storm formation, intensity, and wind and rain patterns, both within the tropics
			 and as the storms move poleward;
							(III)storm surge
			 modeling, inland flood modeling, and coastal erosion;
							(IV)the interaction
			 with and impacts of storms with the natural and built environment; and
							(V)the impacts to and
			 response of society to destructive storms, including the socioeconomic impacts
			 requiring emergency management, response, and recovery.
							(ii)Development of
			 infrastructure that is resilient to the forces associated with hurricanes and
			 other tropical storms.
						(iii)Mitigation of
			 the impacts of hurricanes on coastal populations, the coastal built
			 environment, and natural resources, including—
							(I)coral
			 reefs;
							(II)mangroves;
							(III)wetlands;
			 and
							(IV)other natural
			 systems that can reduce hurricane wind and flood forces.
							(iv)Improvement of
			 communication with the public about hurricane forecasts and risks associated
			 with hurricanes to reduce the harmful impacts of hurricanes and improve the
			 response of society to destructive storms.
						(B)To provide
			 training for the next generation of hurricane researchers and
			 forecasters.
					(b)Implementation
			 plan
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Under Secretary shall, in coordination with the Director of the
			 National Science Foundation, develop a detailed, 5-year implementation plan for
			 the Initiative that—
					(A)incorporates the
			 priorities for Federal science and technology investments set forth in the June
			 2005 publication, Grand Challenges for Disaster Reduction, and in
			 related 2008 implementation plans for hurricane and coastal inundation hazards
			 of the Subcommittee on Disaster Reduction of the Committee on Environment and
			 Natural Resources of the National Science and Technology Council;
					(B)to the extent
			 practicable and as appropriate, establishes strategic goals, benchmarks,
			 milestones, and a set of systematic criteria and performance metrics by which
			 the overall effectiveness of the Initiative may be evaluated on a periodic
			 basis, including evaluation of mechanisms for the effective transition of
			 research to operations and the application of research results for reducing
			 hurricane losses and related public benefits; and
					(C)identifies
			 opportunities to leverage the results of the research carried out under section
			 4 with other Federal and non-Federal hurricane research, coordination, and
			 loss-reduction initiatives, such as—
						(i)the National
			 Windstorm Impact Reduction Program established by section 204(a) of the
			 National Windstorm Impact Reduction Act of 2004 (15 U.S.C. 15703);
						(ii)the National
			 Flood Insurance Program established under chapter 1 of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4011 et seq.);
						(iii)the initiatives
			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5121 et seq.);
						(iv)wind hazard
			 mitigation initiatives carried out by a State;
						(v)the Science
			 Advisory Board, Social Science Working Group, and Hurricane Forecast
			 Improvement Project of the National Oceanic and Atmospheric Administration;
			 and
						(vi)the Working Group
			 for Tropical Cyclone Research of the Office of the Federal Coordinator for
			 Meteorological Services and Supporting Research.
						(2)ReviewNot
			 later than 1 year after the date of the enactment of this Act, the Under
			 Secretary shall make the implementation plan required by paragraph (1)
			 available for review by the following:
					(A)The Director of
			 the National Science Foundation.
					(B)The Secretary of
			 Homeland Security.
					(C)The Director of
			 the National Institute for Standards and Technology.
					(D)The Commanding
			 General of the U.S. Army Corps of Engineers.
					(E)The Commander of
			 the Naval Meteorology and Oceanography Command.
					(F)The Associate
			 Administrator for Science Mission Directorate of the National Aeronautics and
			 Space Administration.
					(G)The Director of
			 the U.S. Geological Survey.
					(H)The Director of
			 the Office of Science and Technology Policy.
					(I)The Director of
			 the National Economic Council.
					(3)RevisionsThe
			 Under Secretary shall revise the implementation plan required by paragraph (1)
			 not less frequently than once every 5 years.
				(c)Research
				(1)Establishment of
			 research objectivesThe Under Secretary shall, in consultation
			 with the Director of the National Science Foundation, establish objectives for
			 research carried out pursuant to section 4 that are—
					(A)consistent with
			 the purposes described in subsection (a)(2); and
					(B)based on the
			 findings of the expert assessments and strategies published in the
			 following:
						(i)The June 2005
			 publication entitled, Grand Challenges for Disaster Reduction, and
			 the related 2008 implementation plans for hurricane and coastal inundation
			 hazards of the Subcommittee on Disaster Reduction of the Committee on
			 Environment and Natural Resources of the National Science and Technology
			 Council.
						(ii)The January 2007
			 report by the National Science Board entitled, Hurricane Warning: The
			 Critical Need for a National Hurricane Initiative.
						(iii)The February
			 2007 report by the Office of the Federal Coordinator for Meteorological
			 Services and Supporting Research entitled, Interagency Strategic Research
			 Plan for Tropical Cyclones: The Way Ahead.
						(iv)Reports from the
			 Hurricane Intensity Working Group of the National Science Advisory Board of the
			 National Oceanic and Atmospheric Administration.
						(2)Areas of
			 concentrationThe objectives required by paragraph (1) shall
			 provide for 3 areas of concentration as follows:
					(A)Fundamental
			 hurricane research, which may include research to support continued development
			 and maintenance of community weather research and forecast models, including
			 advanced methods of observing storm structure and assimilating observations
			 into the models, in which the agency or institution hosting the models ensures
			 broad access and use of the model by the civilian research community.
					(B)Technology
			 assessment and development.
					(C)Research on
			 integration, transition, and application of research results.
					(d)National
			 workshops and conferencesThe Under Secretary may, in
			 coordination with the Director of the National Science Foundation, carry out a
			 series of national workshops and conferences that assemble a broad collection
			 of scientific disciplines—
				(1)to address
			 hurricane-related research questions; and
				(2)to encourage
			 researchers to work collaboratively to carry out the purposes described in
			 subsection (a)(2).
				(e)Public Internet
			 Web siteThe Under Secretary shall facilitate the establishment
			 of a public Internet Web site for the Initiative—
				(1)to foster
			 collaboration and interactive dialogues among the Under Secretary, the Director
			 of the National Science Foundation, and the public;
				(2)to enhance public
			 access to Initiative documents and products, including—
					(A)reports and
			 publications of the Initiative;
					(B)the most recent
			 5-year implementation plan developed under subsection (b); and
					(C)each annual
			 cross-cut budget and report submitted to Congress under subsection (f);
			 and
					(3)that includes a
			 publicly accessible clearinghouse of Federal research and development centers
			 engaged in research and development efforts that are complementary to the
			 Initiative.
				(f)Annual Cross-Cut
			 Budget and Report
				(1)Requirement for
			 annual cross-cut budget and reportBeginning with the first
			 fiscal year beginning after the date the Under Secretary completes the
			 implementation plan required by subsection (b), the Director of the Office of
			 Science and Technology Policy shall, in conjunction with the Under Secretary,
			 the Director of the National Science Foundation, and the Director of the Office
			 of Management and Budget, submit to Congress each year, together with documents
			 submitted to Congress in support of the budget of the President for the fiscal
			 year beginning in such year (as submitted pursuant to section 1105 of title 31,
			 United States Code)—
					(A)a coordinated
			 annual report for the Initiative for the last fiscal year ending before the
			 date on which the report is submitted; and
					(B)a cross-cut budget
			 for the Initiative for the first fiscal year beginning after the date on which
			 the report is submitted.
					(2)ContentsThe
			 report required by paragraph (1)(A) shall—
					(A)document the
			 grants and contracts awarded to eligible entities under section 4;
					(B)for each eligible
			 entity that receives a grant or contract under section 4, identify what major
			 activities were undertaken with such funds, grants, and contracts; and
					(C)for each research
			 activity or group of activities in an area of concentration described in
			 subsection (c)(2), as appropriate, identify any accomplishments, which may
			 include full or partial achievement of any strategic goals, benchmarks,
			 milestones, or systematic criteria and performance metrics established for the
			 implementation plan under subsection (b)(1)(B).
					4.National
			 Hurricane Research
			(a)National Science
			 Foundation competitive grant research program
				(1)In
			 generalThe Director of the National Science Foundation shall, in
			 coordination with the Under Secretary, establish a program to award grants to
			 eligible entities to carry out research that is consistent with the research
			 objectives established under section 3(c)(1).
				(2)SelectionThe
			 National Science Foundation shall select grant recipients under this section
			 through its merit review process.
				(b)National Oceanic
			 and Atmospheric Administration research program
				(1)In
			 generalThe Under Secretary shall, in coordination with the
			 Director of the National Science Foundation, carry out a program of research
			 that is consistent with the research objectives established under section
			 3(c)(1).
				(2)Research
			 activitiesResearch carried out under paragraph (1) may be
			 carried out through—
					(A)intramural
			 research;
					(B)awarding grants to
			 eligible entities to carry out research;
					(C)contracting with
			 eligible entities to carry out research; or
					(D)entering into
			 cooperative agreements to carry out research.
					(3)Demonstration
			 projects authorizedResearch carried out under this subsection
			 may include demonstration projects.
				(c)CollaborationTo
			 the maximum extent practicable, each entity carrying out research under this
			 section shall collaborate with existing Federal and federally funded research
			 centers operating in related fields, for-profit organizations, and
			 international, regional, State, local, and tribal governments—
				(1)to gather and
			 share experiential information; and
				(2)to advance
			 scientific and engineering knowledge, technology transfer, and technology
			 commercialization in the course of conduct of hurricane-related research and
			 its application to mitigating the impacts of hurricanes and other tropical
			 storms on society.
				
	
		1.Short titleThis Act may be cited as the
			 National Hurricane Research Initiative
			 Act of 2011.
		2.DefinitionsIn this Act:
			(1)Eligible
			 entitiesThe term eligible entities means Federal,
			 State, regional, and local government agencies and departments, tribal
			 governments, universities, research institutes, for-profit entities, and
			 nongovernmental organizations.
			(2)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 102 of the Federally Recognized Indian Tribe List Act of
			 1994 (25 U.S.C. 479a).
			(3)InitiativeThe
			 term Initiative means the National Hurricane Research Initiative
			 established under section 3(a)(1).
			(4)StateThe
			 term State means any State of the United States, the District of
			 Columbia, American Samoa, Guam, the Commonwealth of the Northern Mariana
			 Islands, Puerto Rico, and the Virgin Islands.
			(5)Tribal
			 governmentThe term tribal government means the
			 governing body of an Indian tribe.
			(6)Under
			 SecretaryThe term Under Secretary means the Under
			 Secretary for Oceans and Atmosphere.
			3.National Hurricane
			 Research Initiative
			(a)Establishment
				(1)In
			 generalThe Under Secretary shall establish an initiative to be
			 known as the National Hurricane Research Initiative for the
			 purposes described in paragraph (2). The Initiative shall consist of—
					(A)the activities carried
			 out under this section; and
					(B)the research carried out
			 under section 4.
					(2)PurposesThe
			 purposes described in this paragraph are as follows:
					(A)To conduct research,
			 incorporating to the maximum extent practicable the needs of eligible entities,
			 to enable the following:
						(i)Improvement of the
			 understanding and prediction of hurricanes and other tropical storms,
			 including—
							(I)storm tracking and
			 intensity predictive studies, including hurricane modeling programs at the
			 mesoscale and convective scale conducted by eligible entities, to improve
			 hurricane track accuracy and intensity prediction;
							(II)forecasting of storm
			 formation, intensity, and wind and rain patterns, both within the tropics and
			 as the storms move poleward;
							(III)storm surge modeling,
			 inland flood modeling, and coastal erosion;
							(IV)the interaction with and
			 impacts of storms with the natural and built environment; and
							(V)the impacts to and
			 response of society to destructive storms, including the socioeconomic impacts
			 requiring emergency management, response, and recovery.
							(ii)Development of
			 infrastructure that is resilient to the forces associated with hurricanes and
			 other tropical storms.
						(iii)Mitigation of the
			 impacts of hurricanes on coastal populations, the coastal built environment,
			 and natural resources, including—
							(I)coral reefs;
							(II)mangroves;
							(III)wetlands; and
							(IV)other natural systems
			 that can reduce hurricane wind and flood forces.
							(iv)Improvement of
			 communication with the public about hurricane forecasts and risks associated
			 with hurricanes to reduce the harmful impacts of hurricanes and improve the
			 response of society to destructive storms.
						(B)To provide training for
			 the next generation of hurricane researchers and forecasters.
					(b)Implementation
			 plan
				(1)In
			 generalNot later than 540 days after the date of the enactment
			 of this Act, the Under Secretary shall, in consultation with the Director of
			 the National Science Foundation, develop a detailed, 5-year implementation plan
			 for the Initiative that—
					(A)incorporates the
			 priorities for Federal science and technology investments set forth in the June
			 2005 publication, Grand Challenges for Disaster Reduction, and in
			 related 2008 implementation plans for hurricane and coastal inundation hazards
			 of the Subcommittee on Disaster Reduction of the Committee on Environment and
			 Natural Resources of the National Science and Technology Council;
					(B)to the extent practicable
			 and as appropriate, establishes strategic goals, benchmarks, milestones, and a
			 set of systematic criteria and performance metrics by which the overall
			 effectiveness of the Initiative may be evaluated on a periodic basis, including
			 evaluation of mechanisms for the effective transition of research to operations
			 and the application of research results for reducing hurricane losses and
			 related public benefits; and
					(C)identifies opportunities
			 to leverage the results of the research carried out under section 4 with other
			 Federal and non-Federal hurricane research, coordination, and loss-reduction
			 initiatives, such as—
						(i)the National Windstorm
			 Impact Reduction Program established by section 204(a) of the National
			 Windstorm Impact Reduction Act of 2004 (15 U.S.C. 15703);
						(ii)the National Flood
			 Insurance Program established under chapter 1 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4011 et seq.);
						(iii)the initiatives of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121
			 et seq.);
						(iv)wind hazard mitigation
			 initiatives carried out by a State;
						(v)the Science Advisory
			 Board, Social Science Working Group, and Hurricane Forecast Improvement Project
			 of the National Oceanic and Atmospheric Administration; and
						(vi)the Working Group for
			 Tropical Cyclone Research of the Office of the Federal Coordinator for
			 Meteorological Services and Supporting Research.
						(2)ReviewNot
			 later than 540 days after the date of the enactment of this Act, the Under
			 Secretary shall make the implementation plan required by paragraph (1)
			 available for review by the following:
					(A)The Director of the
			 National Science Foundation.
					(B)The Secretary of Homeland
			 Security.
					(C)The Director of the
			 National Institute of Standards and Technology.
					(D)The Commanding General of
			 the U.S. Army Corps of Engineers.
					(E)The Commander of the
			 Naval Meteorology and Oceanography Command.
					(F)The Associate
			 Administrator for Science Mission Directorate of the National Aeronautics and
			 Space Administration.
					(G)The Director of the U.S.
			 Geological Survey.
					(H)The Director of the
			 Office of Science and Technology Policy.
					(I)The Director of the
			 National Economic Council.
					(3)RevisionsThe
			 Under Secretary shall revise the implementation plan required by paragraph (1)
			 not less frequently than once every 5 years.
				(c)Research
				(1)Establishment of
			 research objectivesThe Under Secretary shall, in consultation
			 with the Director of the National Science Foundation, establish objectives for
			 research carried out pursuant to section 4 that are—
					(A)consistent with the
			 purposes described in subsection (a)(2); and
					(B)based on the findings of
			 the expert assessments and strategies published in the following:
						(i)The June 2005 publication
			 entitled, Grand Challenges for Disaster Reduction, and the related
			 2008 implementation plans for hurricane and coastal inundation hazards of the
			 Subcommittee on Disaster Reduction of the Committee on Environment and Natural
			 Resources of the National Science and Technology Council.
						(ii)The January 2007 report
			 by the National Science Board entitled, Hurricane Warning: The Critical
			 Need for a National Hurricane Initiative.
						(iii)The February 2007
			 report by the Office of the Federal Coordinator for Meteorological Services and
			 Supporting Research entitled, Interagency Strategic Research Plan for
			 Tropical Cyclones: The Way Ahead.
						(iv)Reports from the
			 Hurricane Intensity Working Group of the National Science Advisory Board of the
			 National Oceanic and Atmospheric Administration.
						(2)Areas of
			 concentrationThe objectives required by paragraph (1) shall
			 provide for 3 areas of concentration as follows:
					(A)Fundamental hurricane
			 research, which may include research to support continued development and
			 maintenance of community weather research and forecast models, including
			 advanced methods of observing storm structure and assimilating observations
			 into the models, in which the agency or institution hosting the models ensures
			 broad access and use of the model by the civilian research community.
					(B)Technology assessment and
			 development.
					(C)Research on integration,
			 transition, and application of research results.
					(d)National workshops and
			 conferencesThe Under Secretary may, in coordination with the
			 Director of the National Science Foundation, carry out a series of national
			 workshops and conferences that assemble a broad collection of scientific
			 disciplines—
				(1)to address
			 hurricane-related research questions; and
				(2)to encourage researchers
			 to work collaboratively to carry out the purposes described in subsection
			 (a)(2).
				(e)Public Internet Web
			 siteThe Under Secretary shall facilitate the establishment of a
			 public Internet Web site for the Initiative—
				(1)to foster collaboration
			 and interactive dialogues among the Under Secretary, the Director of the
			 National Science Foundation, and the public;
				(2)to enhance public access
			 to Initiative documents and products, including—
					(A)reports and publications
			 of the Initiative;
					(B)the most recent 5-year
			 implementation plan developed under subsection (b); and
					(C)each annual cross-cut
			 budget and report submitted to Congress under subsection (f); and
					(3)that includes a publicly
			 accessible clearinghouse of Federal research and development centers engaged in
			 research and development efforts that are complementary to the
			 Initiative.
				(f)Biennial Cross-Cut
			 Budget and Report
				(1)Requirement for
			 biennial cross-cut budget and reportBeginning with the first
			 fiscal year beginning after the date the Under Secretary completes the
			 implementation plan required by subsection (b), the Director of the Office of
			 Science and Technology Policy shall, in conjunction with the Under Secretary,
			 the Director of the National Science Foundation, and the Director of the Office
			 of Management and Budget, submit to Congress once every 2 years, together with
			 documents submitted to Congress in support of the budget of the President for
			 the fiscal year beginning in such year (as submitted pursuant to section 1105
			 of title 31, United States Code)—
					(A)a coordinated biennial
			 report for the Initiative for the last 2 fiscal years ending before the date on
			 which the report is submitted; and
					(B)a cross-cut budget for
			 the Initiative for the first fiscal year beginning after the date on which the
			 report is submitted.
					(2)ContentsThe
			 report required by paragraph (1)(A) shall—
					(A)document the grants and
			 contracts awarded to eligible entities under section 4;
					(B)for each eligible entity
			 that receives a grant or contract under section 4, identify what major
			 activities were undertaken with such funds, grants, and contracts; and
					(C)for each research
			 activity or group of activities in an area of concentration described in
			 subsection (c)(2), as appropriate, identify any accomplishments, which may
			 include full or partial achievement of any strategic goals, benchmarks,
			 milestones, or systematic criteria and performance metrics established for the
			 implementation plan under subsection (b)(1)(B).
					4.National Hurricane
			 Research
			(a)National Science
			 Foundation competitive grant research program
				(1)In
			 generalThe Director of the National Science Foundation shall, in
			 coordination with the Under Secretary, establish a program to award grants to
			 eligible entities to carry out research that is consistent with the research
			 objectives established under section 3(c)(1).
				(2)SelectionThe
			 National Science Foundation shall select grant recipients under this section
			 through its merit review process.
				(b)National Oceanic and
			 Atmospheric Administration research program
				(1)In
			 generalThe Under Secretary shall, in coordination with the
			 Director of the National Science Foundation, carry out a program of research
			 that is consistent with the research objectives established under section
			 3(c)(1).
				(2)Research
			 activitiesResearch carried out under paragraph (1) may be
			 carried out through—
					(A)intramural
			 research;
					(B)awarding grants to
			 eligible entities to carry out research;
					(C)contracting with eligible
			 entities to carry out research; or
					(D)entering into cooperative
			 agreements to carry out research.
					(3)Demonstration projects
			 authorizedResearch carried out under this subsection may include
			 demonstration projects.
				(c)CollaborationTo
			 the maximum extent practicable, each entity carrying out research under this
			 section shall collaborate with existing Federal and federally funded research
			 centers operating in related fields, for-profit organizations, and
			 international, regional, State, local, and tribal governments—
				(1)to gather and share
			 experiential information; and
				(2)to advance scientific and
			 engineering knowledge, technology transfer, and technology commercialization in
			 the course of conduct of hurricane-related research and its application to
			 mitigating the impacts of hurricanes and other tropical storms on
			 society.
				
	
		November 14, 2012
		Reported with an amendment
	
